Case 1:20-cr-20175-JEM Document 62 Entered on FLSD Docket 05/12/2020 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 20-mj-2228-JJO


  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  FELIPE MONCALEANO BOTERO,

        Defendant.
  _______________________________/


                             THIRD CONSENT MOTION TO
                       CONTINUE PRELIMINARY EXAMINATION AND
                      EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

         The United States hereby moves the Court, with the express consent of the defendant,

  Felipe Moncaleano Botero, and the defendant’s counsel, both to adjourn the preliminary

  examination in this case to June 18, 2020, and to order that all time from and including May 18,

  2020 through June 18, 2020 shall be excluded in computing the time within which an

  information or indictment must be filed pursuant to 18 U.S.C. § 3161(h). The parties hereby

  stipulate and agree: (i) that good cause exists to adjourn the preliminary examination and to

  extend the time to indict in this case; (ii) that the time period from and including May 18, 2020

  through June 18, 2020 shall constitute excludable delay under the Speedy Trial Act; and (iii) that

  the delay is based on the interests of justice due to the unusual factual complexity of the case, the

  need for time for counsel for the defendant to review materials with the defendant, the need for

  time for effective preparation taking into account the exercise of due diligence, and the desire of

  the parties to discuss the possible resolution of the case, all of which are in the interests of justice
Case 1:20-cr-20175-JEM Document 62 Entered on FLSD Docket 05/12/2020 Page 2 of 6



  and outweigh the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. §

  3161(h)(7). In support of this motion, the parties state as follows:

         1.      On February 12, 2020, the defendant was charged in a criminal complaint with

  conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h). On February 17,

  2020, the defendant was arrested.       On February 18, 2020, the defendant made his initial

  appearance before the Honorable Magistrate Judge McAliley with private counsel. On February

  24, 2020, Judge Torres held a hearing on the government’s motion for pretrial detention of the

  defendant. The court continued the hearing in order for the defendant to prepare an adequate

  bond package. On February 28, 2020, the government’s motion for pretrial detention was denied

  and the defendant was released on conditions designed to reasonably assure the defendant’s

  appearance at future court proceedings.

         2.      On February 25, 2020, the government filed a Consent Motion to Continue

  Preliminary Examination and Exclude Time Under the Speedy Trial Act to extend the

  preliminary examination to April 3, 2020. The motion was granted on February 26, 2020.

         3.      One March 24, 2020, the government filed a Second Consent Motion to Continue

  Preliminary Examination and Exclude Time Under the Speedy Trial Act to extend the

  preliminary examination to May 18, 2020. The motion was granted on May 26, 2020.

         4.      The Speedy Trial Act requires that an information or indictment be filed within 30

  days of the defendant’s arrest or service with summons. Further, under Federal Rule of Criminal

  Procedure 5.1(c), a magistrate must hold a preliminary hearing no later than 14 days after the

  initial appearance if the defendant is in custody and no later than 21 days if not in custody.

  However, a magistrate may extend that time limit set in Rule 5.1(c) with the defendant’s consent

  and upon a showing of good cause. Fed. R. Crim. P. 5.1(d).




                                                   2
Case 1:20-cr-20175-JEM Document 62 Entered on FLSD Docket 05/12/2020 Page 3 of 6



         5.      The parties jointly request that the Court extend the time to indict. Extending the

  time period to indict would be in the interests of justice in that the additional time is necessary in

  this case due to the unusual factual complexity of the case, the need for time for counsel for the

  defendant to review materials with the defendant, the need for time for effective preparation

  taking into account the exercise of due diligence, and the desire of the parties to discuss the

  possible resolution of the case, all of which are in the interests of justice and outweigh the best

  interests of the public and the defendant in a speedy trial. The parties therefore respectfully

  submit that all time from and including May 18, 2020 through June 18, 2020 should be excluded

  in computing the time within which an information or indictment must be filed pursuant to 18

  U.S.C. § 3161(h).

         6.      The defendant hereby agrees to waive any objections under the Speedy Trial Act

  and to extend the government’s time to file an indictment or information in this case for the time

  period specified in this motion. This waiver is made knowingly, intentionally, and voluntarily by

  the defendant; with full knowledge of the provisions of the Speedy Trial Act, 18 U.S.C. § 3161

  et seq.; and with the advice and consent of defense counsel.

         7.      For these same reasons, the parties also request that the preliminary examination

  be adjourned to June 18, 2020.

         WHEREFORE, the parties request an order providing that all time from and including

  May 18, 2020 through June 18, 2020 shall be excluded in computing the time within which an

  information or indictment must be filed pursuant to 18 U.S.C. § 3161(h), and that the preliminary

  exam be adjourned until June 18, 2020.




                                                    3
Case 1:20-cr-20175-JEM Document 62 Entered on FLSD Docket 05/12/2020 Page 4 of 6



       Dated: May 12, 2020



                                           Respectfully submitted,

                                           ARIANA FAJARDO ORSHAN
                                           UNITED STATES ATTORNEY

                                           ROBERT ZINK
                                           CHIEF, FRAUD SECTION


                                     By:   /s/ Alexander Kramer______________
                                           ALEXANDER KRAMER
                                           LA’NESE CLARKE
                                           KATHERINE RAUT
                                           TRIAL ATTORNEYS, CRIM. DIVISION
                                           DEPARTMENT OF JUSTICE
                                           Court I.D. No. A5502240
                                           99 N.E. 4th Street
                                           Miami, FL 33132
                                           Telephone: (202) 768-1919
                                           Alexander.kramer@usdoj.gov
                                           Lanese.clarke@usdoj.gov
                                           Katherine.raut@usdoj.gov




                                       4
Case 1:20-cr-20175-JEM Document 62 Entered on FLSD Docket 05/12/2020 Page 5 of 6
Case 1:20-cr-20175-JEM Document 62 Entered on FLSD Docket 05/12/2020 Page 6 of 6



                               CERTIFICATE OF SERVICE

        I hereby certify that on May 12, 2020, I provided a copy of the foregoing pleading to

  Fernando   Tamayo,    counsel   for   the   defendant,    by   emailing    the   same    to

  ftamayo@coffeyburlington.com.




                                                  /s/ Alexander Kramer
                                                  Alexander Kramer




                                              6
